Name: Commission Regulation (EEC) No 1913/93 of 15 July 1993 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/22 Official Journal of the European Communities 16 . 7. 93 COMMISSION REGULATION (EEC) No 1913/93 of 15 July 1993 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1701 /93 (3), as amended by Regulation (EEC) No 1889/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1701 /93 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 215, 30. 7 . 1992, p. 64. (4) OJ No L 171 , 14. 7 . 1993, p. 34. O OJ No L 132, 29. 5 . 1993, p. 104. 16. 7 . 93 Official Journal of the European Communities No L 173/23 ANNEX to the Commission Regulation of 15 July 1993 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) Note 0 Note 0CN code Import levy CN code Import levy 0401 10 10 16,07 0403 10 16 (') 1,9293 / kg + 29,51 0401 10 90 14,86 0403 10 22 24,26 0401 20 11 21,85 0403 10 24 28,85 0401 20 19 20,64 0403 10 26 69,09 0401 20 91 26,44 0403 10 32 (') 0,1 822 / kg + 28,30 0401 20 99 25,23 0403 10 34 (') 0,2281 / kg + 28,30 0401 30 11 66,68 0403 10 36 (') 0,6305 / kg + 28,30 0401 30 19 65,47 0403 90 11 112,07 0401 30 31 127,43 0403 90 13 161,31 0401 30 39 126,22 0403 90 19 200,18 0401 30 91 213,04 0403 90 31 (') 1,0482 / kg + 29,51 0401 30 99 211,83 0403 90 33 (') 1,5406 / kg + 29,51 040210 11 (&lt;) 112,07 04039039 CI 1,9293 / kg + 29,51 040210 19 0 0 104,82 040390 51 24'26 040210 9 , 00 1,0482 / kg + 29,51 04039053 28 '85 04021099 0 0 1,0482 / kg + 22,26 040390 59 &lt;9&gt;09 0402 21 1 . O 161,31 04039061 0 0,1822 / kg + 28,30 04057117 m 15406 040390 63 (') 0,2281 / kg + 2830ZIZ OO 15.06 04039069 O 0,6305 / kg + 2830 0402 21 91 (3) C) 200,18 0404 10 02 25,00 0402 21 99 (3)(4) 192,93 0404 10 04 161,31 040229 11 (') OO 1,5406 / kg + 29,51 0404 10 06 200,18 0402 29 15 00 1,5406 / kg + 29,51 0404 10 12 112,07 0402 29 19 OO 1,5406 / kg + 22,26 0404 10 14 161,31 0402 29 91 OO 1,9293 / kg + 29,51 0404 10 16 200,18 0402 29 99 OO 1,9293 / kg + 22,26 0404 10 26 (') 0,2500 / kg + 22,26 0402 91 11 O 36&gt;95 0404 10 28 O 1,5406 / kg + 29,51 0402 91 19 O 36.95 0404 10 32 (') 1 ,9293 / kg + 29,51 0402 91 31 O 46&gt; 19 0404 10 34 O 1,0482 / kg + 29,51 0402 91 39 O 46' 19 0404 10 36 O 1,5406 / kg + 29,51 040291 51 O 127&gt;43 0404 10 38 O 1,9293 / kg + 29,51 0402 91 59 O 126,22 0404 10 48 O 0,2500 / kg 0402 91 91 O 213,04 0404 10 52 O 1,5406 / kg + 6,04 0402 91 99 O 21 ! '83 0404 10 54 O 1,9293 / kg + 6,04 0402 99 11 O 43&gt;25 0404 10 56 O 1,0482 / kg + 6,04 0402 99 19 O 43 &gt;25 0404 10 58 O 1,5406 / kg + 6,04 0402 99 31 OO 1,2380 / kg + 25,89 0404 10 62 O 1,9293 / kg + 6,04 0402 99 39 OO 1,2380 / kg + 24,68 0404 10 72 O 0,2500 / kg + 22,26 04029991 OO 2,0941 / kg + 25,89 0404 1074 O 1,5406 / kg + 28,30 0402 99 99 OO 2,0941 / kg + 24,68 0404 10 76 O 1,9293 / kg + 28,30 0403 10 02 112,07 0404 10 78 (2) 1,0482 / kg + 28,30 0403 10 04 161,31 0404 10 82 O 1,5406 / kg + 28,30 0403 10 06 200,18 0404 10 84 O 1,9293 / kg + 28,30 0403 10 12 O 1,0482 / kg + 29,51 0404 90 11 112,07 0403 10 14 O 1,5406 / kg + 29,51 0404 90 13 161,31 No L 173/24 Official Journal of the European Communities 16. 7. 93 CN code Note 0 Import levy CN code Note (*) Import levy 0404 90 19 200,18 0406 90 31 (3)(4) 151,71 040490 31 112,07 0406 90 33 00 151,71 0404 90 33 161,31 0406 90 35 (3)(4) 151,71 0404 90 39 200,18 0406 90 37 00 151,71 0404 90 51 (') 1 ,0482 / kg + 29,51 0406 90 39 (3)(4) 151,71 0404 90 53 C)(3) 1,5406 / kg + 29,51 040690 50 00 151,71 0404 90 59 0 1 ,9293 / kg + 29,51 0406 90 61 0 0 378 &gt;88 0404 90 91 0 1 ,0482 / kg + 29,51 0406 90 63 0 0 378 »88 0404 90 93 0 0 1,5406 / kg + 29,51 0406 90 69 0 0 378 .88 0404 90 99 0 1 ,9293 / kg + 29,51 0406 90 73 00 151 &gt;71 0405 00 11 0 219 &gt; 19 0406 90 75 0 0 151 &gt;71 0405 00 19 O 219&gt; 19 0406 90 77 OO 151 &gt;71 0405 00 90 267,41 0406 90 79 0 0 151,71 0406 .0 20 OO . 91,16 04069081 0406 10 80 OO 248 &gt;43 0406 90 85 OO 151 &gt;71 040620 10 OO 378,88 040690 89 OO 151,71 0406 20 90 OO 378 &gt;88 0406 90 93 OO 1 9U 6 0406 30 10 OO 155,72 0406 90 99 OO 248,43 0406 30 31 OO 144,42 1702 10 10 28,95 0406 30 39 OO 1 55&gt;72 1702 10 90 28,95 04063090 OO 252'" , 2106 90 51 28,95 0406 40 00 OO I 38 '56 0406 90 11 OO 209&gt;27 2309 10 15 81,04 0406 90 13 OO I 65'00 2309 10 19 105,14 0406 90 15 OO 165&gt;00 2309 10 39 99,00 0406 90 17 OO I 65'00 2309 10 59 82,80 0406 90 19 OO 378 &gt;88 2309 10 70 105,14 0406 90 21 OO 209'27 2309 90 35 81,04 0406 90 23 OO 15 1 '7 1 2309 90 39 105,14 040690 25 OO 1 5 1 ,7 1 23099049 99,00 0406 90 27 OO I 51 '71 2309 90 59 82,80 0406 90 29 OO 1 5 1 ,7" 1 2309 90 70 105,14 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated . (3) Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with Regulation (EEC) No 1767/82, is presented,  for which an EUR 1 certificate, issued in accordance with Regulation (EEC) No 1316/93 for Sweden and Regulation (EEC) No 584/92 for Poland, the Czech and Slovak Republics and Hungary, is presented, shall be subject to the levies defined in the said Regulations, respectively. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 . Is) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.